                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


 In re: Tina McCutchen,                              Case No.: 20-81538-CRJ-13


             Debtor.
        _________________________                    Chapter 13

 Tina McCutchen,


              Plaintiff,

 v.

 Highlands Medical Center,

              Defendant.                             Adversary Proceeding No.: 21-80062-CRJ



                                   DEFENDANT’S ANSWER

       COMES NOW the Jackson County Health Care Authority (the “Defendant”) and files this
Answer to the Complaint of Tina McCutchen (the “Plaintiff”), as follows:

       1.      Defendant admits that it is a governmental entity organized and existing under the
laws of the State of Alabama. Defendant admits that it regularly and systematically conducts
business in the State of Alabama. Defendant lacks information to respond to other allegations in
Paragraph 1 of the Complaint.

       2.      Admitted.

       3.      Defendant admits it had notice of the Plaintiff’s bankruptcy filing. Defendant
further admits that its collection agent filed a proof of claim on its behalf in the Plaintiff’s
bankruptcy case. All other allegations are denied.

       4.      Denied.




Case 21-80062-CRJ          Doc 9   Filed 08/20/21 Entered 08/20/21 08:42:30          Desc Main
                                   Document      Page 1 of 4
       5.      Defendant admits that this is a Core Preceding under the Bankruptcy Code and that
this Court has jurisdiction over this adversary proceeding. This paragraph contains no other factual
averments requiring an affirmative response from the Defendant.

       6.      This paragraph contains no factual averments requiring an affirmative response
from the Defendant. Prior averments are denied to the extent not previously admitted.

       7.      Admitted.

       8.      Defendant admits it had notice of the Plaintiff’s bankruptcy filing.

       9.      Defendant admits that pursuant to 11 U.S.C. § 362 an automatic stay come into
place upon the filing of a bankruptcy case. Defendant states that the statute speaks for itself. All
other factual averments are denied.

       10.     Defendant admits that it reported a debt owed by the Plaintiff to the State of
Alabama and its agencies, including the Alabama Department of Revenue (“ADOR”). Defendant
is a public entity and part of the Jackson County government. Defendant avers that a public
healthcare authority reporting on its debts to the State of Alabama and its agencies does not violate
11 U.S.C. § 362(a)(6), as alleged by the Plaintiff.

       Defendant did not and cannot seize funds owed to the Plaintiff as such powers are reserved
to the State of Alabama. ADOR is not a party to this adversary proceeding. Defendant cannot speak
to whether 11 U.S.C. § 362(b)(26) and other laws apply to any actions taken by ADOR.

       11.     This paragraph contains no factual averments requiring an affirmative response
from the Defendant.

       12.     Denied.

       13.     Denied.

       14.     Denied.

       15.     Denied.

                                      AFFIRMATIVE DEFENSES


       1.      Defendant pleads failure to state a claim upon which relief may be granted.

       2.      Defendant pleads failure to join a necessary party.



Case 21-80062-CRJ          Doc 9   Filed 08/20/21 Entered 08/20/21 08:42:30             Desc Main
                                   Document      Page 2 of 4
        3.      Defendant pleads estoppel.

        4.      Defendant pleads unclean hands.

        5.      Defendant pleads satisfaction and accord.

        6.      Defendant pleads laches.

        7.      Defendant pleads recoupment.

        8.      Defendant pleads waiver.

        9.      Defendant pleads discharge.

        10.     Defendant pleads unjust enrichment.

        11.     Defendant pleads lack of agency.

        12.     Defendant pleads release.

        13.     Defendant reserves the right to amend this Answer at any time for any reason as
allowed under Rule 7015 of the Federal Rules of Bankruptcy Procedures.

        WHEREFORE, premises considered, Defendant requests that this Honorable Court enter
and Order: (i) finding that the Plaintiff is not entitled to any of the relief sought in this matter; and
(ii) granting such further relief as this Court deems just and proper.

        Respectfully submitted this the 20th day of August, 2021.
                                             /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard, IV (SHE 112)
                                            Attorney for Highlands Medical Center
                                            SPARKMAN, SHEPARD & MORRIS, P.C.
                                            P.O. Box 19045
                                            Huntsville, AL 35804
                                            (256) 512-9924
                                            ty@ssmattorneys.com




Case 21-80062-CRJ          Doc 9     Filed 08/20/21 Entered 08/20/21 08:42:30               Desc Main
                                     Document      Page 3 of 4
                                  CERTIFICATE OF SERVICE
       I hereby certify that on this the 20th day of August, 2021, I have served a copy of this
pleading through the Court’s electronic filing system upon John C. Larsen, Attorney for the
Plaintiff, 1733 Winchester Road, Huntsville, AL 35811.
                                              /s/ Tazewell T. Shepard IV
                                              Tazewell T. Shepard, IV




Case 21-80062-CRJ       Doc 9    Filed 08/20/21 Entered 08/20/21 08:42:30          Desc Main
                                 Document      Page 4 of 4
